EXHIBIT 10.1 April12, 2012 David C. Kahn 380 Hempstead Avenue - Suite 5 West Hempstead, NY 11552 Dear David: On behalf of Network-1 Security Solutions, Inc. ("Network-1"), this letter agreement shall amend the Agreement, dated February3, 2011, between Network-1 and you regarding your services as Chief Financial Officer (the "Agreement"), as follows: 1.You shall continue to serve as Chief Financial Officer of Network-1 for an additional one year period through December31, 2013; 2.Effective on the date hereof, your monthly compensation shall be increased to $11,000 per month; and 3.You are hereby granted a 5 year option to purchase 75,000 shares of Network-1 common stock, at an exercise price equal to today's closing price.The Option shall vest over a one-year period in equal quarterly amounts of 18,750 shares beginning July12, 2012.Notwithstanding the foregoing, upon a Change in Control of Network-1 (as defined in the Agreement) all of the unvested shares underlying the Option shall become immediately exercisable and shall become 100% vested. Except as amended herein, the terms of the Agreement shall remain in full force and effect. Sincerely, Network-1 Security Solutions, Inc. Agreed and Accepted: By:/s/ Corey M. Horowitz CoreyM. Horowitz, Chairman and CEO /s/ David C. Kahn David C. Kahn, CPA
